LatimeR, Judge
(dissenting):
I dissent.
The majority of the Court, having found prejudicial error, has reversed the decision of the board of review and ordered that, if the case be retried, the charge must be reduced to some lesser included offense of premeditated murder. Two purported errors which are used to support the Court’s action are (1) the insufficiency of the evidence to sustain the finding of premeditation, and (2) the admission of the extrajudicial statements made by accused to Sergeant Wang. These are the two I shall discuss.
There seems to be very little dispute concerning the facts surrounding the shooting as only one eyewitness to the killing testified. He was the sixteen-year-old brother of the deceased who witnessed the shooting from a distance of approximately fifty feet. Because of language difficulties, he did not clear up some of the obscure details, but in substance this is a fair recitation qf his testimony. Apparently, shortly- before the shooting, two individuals had entered the home of deceased’s family in Puchang-ni, Korea, and.had frightened several women who were in the house. From here the scene changes to. the backyard or court. The time is approximately 1:00 p.m., on April 10, 1951. The deceased and the witness were in the backyard or court and the two accused were climbing over or were on a wall surrounding the house. The deceased informed them not to enter the premises when, without further provocation, they opened fire with their carbines and fatally injured him. After he was shot and mortally wounded he threw one rock at them.
In view of the fact that the rest of the testimony deals with identity, I sum vup what .1 believe a reasonable person would find. A Korean national, who has just witnessed female members of his family being frightened by uninvited individuals going through his house, informs two American soldiers who are trespassing on his property not to enter his home. He is.legally on his own premises and doing no more than any property owner would do. The. only reply or. answer to his demands not .to be further molested is a burst of rounds which kills him. Without any reason, justification, or excuse, the' deceased, who was attempting to protect his property or family, by verbal protestations, is shot and killed. From these facts and circumstances, I am satisfied a reasonable person could -find the accused intended to kill the deceased and that the killing, was done ^under such circumstances as to establish it was premeditated.
In making this summation, I have not overlooked the only possible excuse even remotely suggested by the record. This is the claim of rock-throwing. The majority opinion indicates some mitigating factor might be found in a statement by Wilson that the deceased threw rocks at the accused. Such was not the . reported statement made by him al*258though it might be possible to infer that that was what he intended to say. The statement was: “They said Koreans was [sic] throwing stones at them.” This was later modified by limiting the statement to Wilson. However, the record is silent as to whether the throwing was before or after the shooting. Also it is silent as to any participation by the deceased. But, assuming the word “Koreans” included the deceased, the evidence is uncontra-dicted that the only stone thrown by him was thrown after he had been shot. This could hardly be considered as creating a situation which so distracted or confused the accused that they could not reflect on the act resulting in the killing.
The Court’s opinion goes on to reason that there are too many unexplained details to justify the court-martial in finding premeditation. One asserted weak link in the chain- of circumstances is that the brother does not - appear to have been aware of what difficulties, if any, had transpired between deceased and appellants, prior to the events immediately preceding the shooting, because he did not relate any incidents. He did report the presence of individuals in the house, the frightening of the people who were present therein, the actions and statements of the leading characters, and the events concerning the shooting. Moreover, consideration must be given to the fact that he was not asked by either trial or defense counsel to relate the events which happened before those I relate and it may be that if he had been asked he could not testify because there may not have been prior trouble. I wonder from whence comes the impression that there was some difficulty between the deceased and the accused prior to the shooting. No one claims such to be the case. The only possible source from which such an inference could spring is that the deceased was shot and usually there is some motive for a shooting. The only one advanced is the throwing of stones, but this is hardly sufficient to infer that the deceased precipitated trouble prior' to his being shot, particularly when the evidence is to the contrary. It does appear a bit unusual for us to conjure or suspect there might be some excuse, some justification, some act arousing heat of passion, or some mitigating circumstances sufficient to reduce what appears to have been a cold-blooded murder because of some undisclosed happening prior to the shooting. No one at the trial level testified, suggested or intimated any such an occurrence. The investigation apparently failed to develop anything, and, in so far as I can ascertain, the accused have never contended there was any provocation by the deceased.
Another reason suggested by the majority opinion as to why the chain of circumstances is weak is that the accused fired either five or six rounds from their weapons, only one slug hit the deceased, and that trained soldiers intending to kill would have a better average. One with good imagination can of course, conjure up that the deceased was hit by a ricochet, that the accused were firing their weapons in the backyard of a residential area with intent to frighten the deceased, that the guns were discharged accidentally, or that accused were defending themselves from deceased’s assaults. However, the difficulty with this reasoning is the facts show otherwise and the assumptions are extraordinary. When the deceased complained, the accused fired their weapons at him and he fell mortally wounded. There was a single shot fired first, followed by bursts fired automatically. The accused was hit by one projectile. If this was the first round, and if it knocked him to the ground, or if he was moving to avoid being struck by subsequent rounds, he might' be a difficult target to hit particularly when firing a weapon automatically. The fact that a number of rounds were fired does not argue against a finding that the shooting was premeditated. That fact might add weight to the conclusion. One might infer that the accused fired until they were satisfied one round had taken effect.
The Manual for Courts-Martial, Unified States, 1951, and I do not believe the majority disputes this rule of law, says “Premeditated murder is murder *259committed- after the formation of a specific intent to kill someone and consideration of the act intended. It is not necessary that the intention to kill shall have been entertained for any particular or considerable length of time. When a fixed purpose to kill has been deliberately formed, it is immaterial how soon afterwards it is put into execution.” This element may be established by circumstantial evidence and I believe the facts and circumstances in the record show there was ample time to deliberate, there was no sudden affray, there was no unexpected happening, and there was no acts on the part of deceased which would create a situation that might reasonably tend to prevent the two accused from deliberately forming a fixed purpose to kill. Tested by the Manual rule, I find sufficient evidence to permit a court-martial to conclude the murder was premeditated.
I pass on to discuss the holding that the admissions given to Sergeant Wang were incompetent because  the provisions of Article  31 of the Uniform Code of Military Justice, 50 USC § 602, were violated by him. I do not believe the admissibility of the statements is governed by that Article, but assuming it is, the wording permits their introduction into evidence. The majority of the Court interprets our decisions in United States v. Merritt (No. 53), 1 CMR 56, decided November 20, 1951, and United States v. Sonnenschein (No. 8) 1 CMR 64, decided November 27, 1951, to require a holding that the admissibility of evidence is governed by the limitations imposed by the newly enacted Code. I believe this to be an unwarranted extension of those holdings. In the first place, I point out that the investigation in this case was completed and the statements were made by the accused prior to the time' the Uniform Code of Military Justice became the law. If we were to consider that the sergeant was conducting an investigation, then under the Executive Order he could have completed every step in accordance with the law in effect at. that, time and each severable step finished by him must be given the same force and effect it would have been given had the new Code not been passed. If, however, we isolate the statements and consider them without regard to their being part of a completed investigation, I would still conclude they were admissible for reasons which I will hereinafter advance.
Article of War 24, 10 USC § 1495, which was in effect at that time, provides as follows:
“The use of coercion or unlawful influence in any manner whatsoever by any person to obtain any statement, admission or confession from any accused person or witness, shall be deemed to be conduct to the prejudice of good order and military discipline, and no such statement, admission, or confession shall be received in evidence by any court-martial. It shall be the duty of any person in obtaining any statement from an accused to advise him that he does not have to make any state-mént at all regarding the offense of which he is accused or being investigated, and that any statement by the accused may be used as evidence against him in a trial by court-martial.”
The majority opinion concedes that there was no coercion or unlawful influence used by Sergeant Wang in obtaining the admission. This then disposes of the inadmissibility of the admissions on the grounds stated in the first quoted sentence. As to the second sentence of the quoted article, the requirement is that in obtaining a statement from an accused, the one obtaining the statement must advise him that he need not make his statement. This requirement was not violated because at the time the admissions were made, neither of the parties was an accused. Sergeant Wang could have read the Manual for Courts-Martial, U. S. Army, 1949, from cover to cover and he would have found no provisions which precluded him from asking a very simple question as to who did the shooting. I, therefore, do not find the admissions were obtained in violation of any law in force at the time they were. made.
The next question to be determined *260Is whether they should have b.een excluded because of Article 31, Uniform Code of Military Justice, supra. This, in part, provides as follows:
“(b) No person subject to this code shall interrogate, or request any statement from, an accused or a person suspected of an offense without ’first informing him of the nature of the accusation and advising him that he does not have to make any statement regarding the offense of which he is accused or suspected and that any statement made by him may be used as evidence against him in a trial by court-martial.
“(d) No statement obtained from any person in violation of this article, or through the use of coercion, unlawful influence, or unlawful inducement shall be received in evidence against him in a trial by court-martial.”
The statement was made to Sergeant Wang on April 10, 1951, which was fifty days before the new Code went into effect. Had the case been tried at any time before the effective date of that Act, the statements would have been admissible. The majority opinion, however, announces the rule that upon the passage of the new Code, the statements ipso facto were no longer admissible because they were obtained in violation of the provisions of Article 31 which I have quoted. It is worthy to note that if we assume Article 31 of the Uniform Code of Military Justice controls the competency of the statements, the prohibition in that Article is that “No statement obtained from any person in violation of this article, or through the use of coercion, unlawful influence, or unlawful inducement shall be received in evidence against him in a trial by court-martial.” .(Emphasis supplied) The majority of the Court agree that the reason for inadmissibility, if any, must be found in the emphasized phrase of the quoted section; that is, that the statement was obtained in violation of the Article. I pose the question as to how the statement could be obtained by Sergeant Wang in violation of that Article when it was not in existence. Clearly, he could not have violated a non-existent statute and the section does not go so far as to state that statements which were obtained prior to its enactment should be barred. Congress expressed an intent to validate that which had been completed prior to the date of the new Code and I would not interpret the Article to do otherwise.
In order to avoid a well-known principle which is mentioned as the compelling evidence rule, aliunde the confession, the majority opinion dwells on the premise of general prejudice and seems to suggest that because Sergeant Wang was a member of the military police his failure to warn made the admission of the statement error per se. Stated differently, the opinion suggests his departure from a clear mandate of Congress constitutes general prejudice. I have previously indicated my views on that concept (United States v. Woods and Duffer (No. 1023), 8 CMR 3, decided February 19, 1953), but assuming that there might be some merit in the theory, there is here no justification for its application. The proscription contained in Article 31 was not in effect at the time the statement was taken. The sergeant did not violate any act of Congress whether he was in an official status or not. Certainly there can be little merit in holding that a subsequently enacted statute reverts back and makes a legal act vio-lative of a creative and indwelling principle. This seems to me to be applying general prejudice ex post facto.
Finally, in connection with interpreting Article 31 of the Code, supra, I call attention to the fact  that the section cannot be construed to apply to every person who happens to be asked a question concerning an offense possibly committed by him nor to every person subject to the Code who interrogates another. Congress undoubtedly intended to enlarge the provisions of Article of War 24, supra, but I do not believe it intended to go so far as to prevent all legitimate inquiries. It will be noted that the section requires that the sus-pectee be notified of the nature of the accusation and given certain advice be*261fore a question should be asked. Until the elements of the crime start to take form it would be unlikely for one asking preliminary questions to know the nature of the accusation. By way of illustration, in this case there had been a killing but at the time Sergeant Wang asked the question no one, except possibly the eyewitnesses, knew whether a crime had been committed. A shooting had taken place but a preliminary inquiry seemed in order to determine among other things who ohght to be. warned. A preliminary inquiry may lead to clearance as it did to a number of soldiers in this instance. Accordingly, I believe before the advice required by the Article need be given, three conditions should be fulfilled: first, the party asking the question should occupy some official position in connection with law enforcement or crime detection; second, that the inquiry be in furtherance of some official investigation; and third, the facts be developed far enough that the party conducting the investigation has' reasonable grounds to suspect the person interrogated has committed an offense. I lean to these limitations because I cannot believe Congress intended to silence every member of the armed forces to the extent that Article 31, supra, must be recited before any question can be. asked. If a military policeman happens upon an automobile accident, must he publicly announce Article 31 before he can ask a person if he was driving the car? While he may be conducting an official investigation, I believe he must have reasonable grounds to believe a crime has been committed and that the person to whom the question is directed probably committed the offense before he need give the advice. If an enlisted-man is losing his property must he, before asking any question of one whom he suspects is the thief, recite the provision of the Article? I would think not because the enlisted man is not an official concerned with law enforcement and he is not conducting any kind of an official investigation. I pause and answer these questions because Congress passed an act which is couched in broad' and sweeping language,- and, if it is not limited by judicial interpretation, then the ordinary processes for investigating crime will be seriously impaired.